Holt, J.
(dissenting).
In State v. Probate Court of St. Louis County, 128 Minn. 371, 150 N. W. 1094, L.R.A. 1916A, 901, it was decided that the state is entitled to a succession tax on debts and promissory notes held by a nonresident decedent against a domestic corporation. Blackstone v. Miller, 188 U. S. 189, 23 Sup. Ct. 277, 47 L. ed. 439, is authority for the proposition that power over the debtor confers jurisdiction upon the state to impose a succession tax on the debt. I am unable to discover a satisfactory reason for distinguishing between debts in the enforcement of this tax. A registered bond should have no preference over a promissory note or a book account. Nor should the right to exact the tax depend on the contingency of the debtor having property or security outside this state from which the debt *124could be collected. The debtor in this case is a Minnesota corporation. Our laws give validity to these bonds, and the holders thereof may always resort to our courts for the enforcement of any rights in respect to the obligations. I consider the judgment right.